The opinion of the court was delivered by
Lowrie, J.
— Private citizens have no right of action^ either in law or equity, for the suppression of a public nuisance, unless on averring and proving some special damage to themselves, and in this case no such damage is thus shown, and this bill cannot be sustained. For a nuisance that is merely a public wroBg, only a *420public action can be brought, and that must be done by the proper public functionaries.
This principle decides this case, and it is not proper for us to go further, now, and express any opinion upon the rights of the defendants, or of the acts done by them, in a case brought by parties who show no right to call them to account for their doings.
Bill dismissed at the cost of plaintiffs.